Little, J.
When’on application of a husband personal property belonging to him was set apart as an exemption for the benefit of his wife, no change in the title of the property occurred. While by such exemption the wife as beneficiary was- entitled to have the proceeds of such property used for her support, she was not, as against the husband, entitled, as a matter of right, to' manual-possession. In such a case, the interest of the wife is similar to that of the beneficiary of a trust estate, and the possession of the husband is that of a trustee ; and while by proper proceedings the wife may subject the income of the exempted property to her support, she is not entitled to recover possession by an action of trover.

Judgment affirmed.


All the Justices concurring.